

114 S154 IS: Mineral Materials Contracts Termination Act
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 154IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Act of July 31, 1947, to provide for the termination of certain mineral materials
 contracts.1.Short titleThis Act may be cited as the Mineral Materials Contracts Termination Act.2.Termination of certain mineral contractsSection 2 of the Act of July 31, 1947 (commonly known as the Materials Act of 1947) (30 U.S.C. 602) is amended by adding at the end the following:(b)Termination of contract(1)In generalIf the holder of a valid mineral materials contract entered into under this Act (referred to in this subsection as the contract) submits to the Secretary a request to terminate the contract before production is initiated under the contract and before any surface disturbance has occurred under the contract, the Secretary may—(A)terminate the contract; and(B)return to the contract holder any bid deposit and performance bond paid by the contract holder to the Bureau of Land Management under the contract.(2)Acceptance of paymentAcceptance of an amount returned under paragraph (1)(B) by the contract holder shall constitute—(A)a full and final settlement of the contract; and(B)an agreement on the part of the contract holder not to bring a civil action against the United States with respect to the contract..